--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.1



THIS SECURITY AND ANY SECURITIES ISSUABLE PURSUANT HERETO HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR ANY STATE SECURITIES LAW, AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OF THE UNITED STATES AND OTHER JURISDICTIONS.


____________________


SECURED CONVERTIBLE SUBORDINATED NOTE


DUE JUNE 13, 2014


No. ULU-1A $140,000
____________________




ULURU Inc., a corporation duly organized and existing under the laws of Nevada
(the “Company”) for value received, hereby promises to pay to Kerry P. Gray, or
registered assigns, the principal sum of One Hundred Forty Thousand Dollars
($140,000) on June 13, 2014, and to pay interest thereon, from June 13, 2011, or
from the most recent interest payment date to which interest has been paid or
duly provided for, annually on July 1 in each year, commencing July 1, 2012, at
the rate of 10.0% per annum until the principal hereof is due, and at the rate
of 12% per annum on any overdue principal and premium, if any, and, to the
extent permitted by law, on any overdue interest.  The interest payable, and
punctually paid or duly provided for, on any interest payment date will be paid
to the person in whose name this Security (or one or more predecessor
Securities) is registered at the close of business on the regular record date
for such interest, which shall be July 1 (whether or not a business day), as the
case may be, next preceding such interest payment date.  Payment of the
principal of this Security shall be made upon the surrender of this Security to
the Company, at its office at 4452 Beltway Drive, Addison, Texas 75001 (or such
other office within the United States as shall be notified by the Company to the
holder hereof) (the "Designated Office"), in such coin or currency of the United
States of America as at the time of payment shall be legal tender for the
payment of public and private debts, by transfer to a U.S. dollar account
maintained by the payee with a bank in the United States of America.  Payment of
interest on this Security shall be made, at the election of the holder, either
(a) by transfer of cash to a U.S. dollar account (such a transfer to be made
only if the holder shall have furnished wire instructions in writing to the
Company no later than 15 days prior to the relevant payment date) maintained by
the payee with a bank in the United States of America, provided that if the
holder shall not have timely furnished wire instructions in writing to the
Company, payment of interest on this Security shall be made by a check mailed to
the address of the person entitled thereto as such address shall appear in the
Company security register, or (b) by delivery of shares of Common Stock with a
fair market value equal to 100% of the average Closing Prices for the five
consecutive Trading Days ending on and including the third Trading Day
immediately preceding the interest payment date.



--


 
 

--------------------------------------------------------------------------------

 





1.           Redemption.  This Security is subject to redemption by the Company
upon not less than 30 nor more than 60 days' notice by mail, at any time on or
after June 13, 2012 (the “Redemption Commencement Date”), as a whole or in part,
(in any amount that is an integral multiple of $5,000) at the election of the
Company, at a redemption price of 100% of the principal amount thereof, together
with accrued interest to the redemption date, but interest installments whose
stated maturity is on or prior to such redemption date will be payable to the
holder of this Security, or one or more predecessor Securities, of record at the
close of business on the relevant record dates referred to on the face hereof;
provided that this Security may not be redeemed on or after June 13, 2012 unless
the Closing Price of the Company Stock exceeds 1.5 times the Conversion Price
for any period of 10 consecutive Trading Days commencing on or after May 15,
2012 and ending not less than two Trading Days prior to the Company’s giving
notice of such redemption to the holder hereof.


2.           Conversion.  (a)  The holder of this Security is entitled at any
time on or after the date hereof (the “Conversion Commencement Date”) and before
the close of business on June 13, 2014 to convert this Security (or any portion
of the principal amount hereof that is an integral multiple of $5,000), into
fully paid and nonassessable shares (calculated as to each conversion to the
nearest 1/100 of a share) of Common Stock of the Company at the rate of 62,500
shares of Common Stock (the “Conversion Rate”) for each $5,000 principal amount
of Security by surrender of this Security, duly endorsed or assigned to the
Company or in blank to the Company at the Designated Office, accompanied by
written notice (a “Conversion Notice”) to the Company that the holder hereof
elects to convert this Security (or if less than the entire principal amount
hereof is to be converted, specifying the portion hereof to be converted).  Upon
surrender of this Security for conversion, the holder will be entitled to
receive the interest accruing on the principal amount of this Security then
being converted from the interest payment date next preceding the date of such
conversion to such date of conversion.  No payment or adjustment is to be made
on conversion for dividends on the Common Stock issued on conversion hereof.  No
fractions of shares or scrip representing fractions of shares will be issued on
conversion, but instead of any fractional interest, the Company shall pay a cash
adjustment, computed on the basis of the Closing Price of the Common Stock on
the date of conversion, or, at its option, the Company shall round up to the
next higher whole share.


(b)  The Conversion Rate shall be subject to adjustments from time to time as
follows:


(1)  In case the Company shall pay or make a dividend or other distribution on
all of the outstanding shares of Common Stock of the Company payable in shares
of Common Stock, the Conversion Rate in effect at the opening of business on the
day following the Determination Date for such dividend or other distribution
shall be increased by dividing such Conversion Rate by a fraction of which the
numerator shall be the number of shares of Common Stock outstanding at the close
of business on such Determination Date and the denominator shall be the sum of
such number of shares and the total number of shares constituting such dividend
or other distribution, such increase to become effective immediately after the
opening of business on the day following such Determination Date.  For the
purposes of this paragraph (1), the number of shares of Common Stock at any time
outstanding shall not include shares held in the treasury of the Company but
shall include shares issuable in respect of scrip certificates issued in lieu of
fractions of shares of Common Stock.


(2)  Subject to the last sentence of paragraph (7) of this Section 2(b), in case
the Company shall issue rights, options or warrants to all holders of its Common
Stock entitling them to subscribe for or purchase shares of Common Stock at a
price per share less than the current market price per share (determined as
provided in paragraph (8) of this Section 2(b)) of the Common Stock on the
Determination Date for such distribution, the Conversion Rate in effect at the
opening of business on the day following such Determination Date shall be
increased by dividing such Conversion Rate by a fraction of which the numerator
shall be the number of shares of Common Stock outstanding at the close of
business on such Determination Date plus the number of shares of Common Stock
which the aggregate of the offering price of the total number of shares of
Common Stock so offered for subscription or purchase would purchase at such
current market price and the denominator shall be the number of shares of Common
Stock outstanding at the close of business on such Determination Date plus the
number of shares of Common Stock so offered for subscription or purchase, such
increase to become effective immediately after the opening of business on the
day following such Determination Date.  For the purposes of this paragraph (2),
the number of shares of Common Stock at any time outstanding shall not include
shares held in the treasury of the Company but shall include shares issuable in
respect of scrip certificates issued in lieu of fractions of shares of Common
Stock.


(3)  In case outstanding shares of Common Stock shall be subdivided into a
greater number of shares of Common Stock, the Conversion Rate in effect at the
opening of business on the day following the day upon which such subdivision
becomes effective shall be proportionately increased, and, conversely, in case
outstanding shares of Common Stock shall each be combined into a smaller number
of shares of Common Stock, the Conversion Rate in effect at the opening of
business on the day following the day upon which such combination becomes
effective shall be propor­tionately reduced, such increase or reduction, as the
case may be, to become effective immediately after the opening of business on
the day following the day upon which such sub­division or combination becomes
effective.


(4)  Subject to the last sentence of paragraph (7) of this Section 2(b), in case
the Company shall, by dividend or otherwise, distribute to all holders of its
Common Stock evidences of its indebtedness, shares of any class of capital
stock, or other property (including securities, but excluding (i) any rights,
options or warrants referred to in paragraph (2) of this Section 2(b), (ii) any
dividend or distribution paid exclusively in cash, (iii) any dividend or
distribution referred to in paragraph (1) of this Section 2(b) and (iv) any
merger or consolidation to which Section 2(h) applies), the Conversion Rate
shall be adjusted so that the same shall equal the rate determined by dividing
the Conversion Rate in effect immediately prior to the close of business on the
Determination Date for such distribution by a fraction of which the numerator
shall be the current market price per share (determined as provided in paragraph
(8) of this Section 2(b)) of the Common Stock on such Determination Date less
the then fair market value (as determined in good faith by the Board of
Directors of the Company) of the portion of the assets, shares or evidences of
indebted­ness so distributed applicable to one share of Common Stock and the
denominator shall be such current market price per share of the Common Stock,
such adjustment to become effective immediately prior to the opening of business
on the day following such Determination Date.  If the Board of Directors
determines the fair market value of any distribution for purposes of this
paragraph (4) by reference to the actual or when issued trading market for any
securities comprising such distribution, it must in doing so consider the prices
in such market over the same period used in computing the current market price
per share pursuant to paragraph (8) of this Section 2(b).


(5)  In case the Company shall, by dividend or otherwise, make a Cash
Distribution to all holders of its Common Stock, then, and in each such case,
immediately after the close of business on the Determination Date for such Cash
Distribution, the Conversion Rate shall be adjusted so that the same shall equal
the rate determined by dividing the Conversion Rate in effect immediately prior
to the close of business on such Determination Date by a fraction (a) the
numerator of which shall be equal to the current market price per share
(determined as provided in paragraph (8) of this Section 2(b)) of the Common
Stock on such Determination Date less an amount equal to the quotient of (1) the
amount of such Cash Distribution divided by (2) the number of shares of Common
Stock outstanding on such Determination Date and (b) the denominator of which
shall be equal to the current market price per share (determined as provided in
paragraph (8) of this Section 2(b)) of the Common Stock on such Determination
Date.


(6)  In case the Company or any Subsidiary shall make an Excess Purchase
Payment, then, and in each such case, immediately prior to the opening of
business on the day after the tender offer in respect of which such Excess
Purchase Payment is to be made expires, the Conversion Rate shall be adjusted so
that the same shall equal the rate determined by dividing the Conversion Rate in
effect immediately prior to the close of business on the Determination Date for
such tender offer by a fraction (a) the numerator of which shall be equal to the
current market price per share (determined as provided in paragraph (8) of this
Section 2(b)) of the Common Stock at such Determination Date less  the amount of
such Excess Purchase Payment and (b) the denominator of which shall be equal to
the current market price per share of the Common Stock (determined as provided
in paragraph (8) of this Section 2(b)) as of such Determination Date.



--


 
 

--------------------------------------------------------------------------------

 





(7)  The reclassification of Common Stock into securities other than Common
Stock (other than any reclassification upon a consolidation or merger to which
Section 2(h) applies) shall be deemed to involve (a) a distribution of such
securities other than Common Stock to all holders of Common Stock (and the
effective date of such reclassification shall be deemed to be the Determination
Date), and (b) a subdivision or combination, as the case may be, of the number
of shares of Common Stock outstanding immediately prior to such reclassification
into the number of shares of Common Stock outstanding immediately thereafter
(and the effective date of such reclassification shall be deemed to be “the day
upon which such subdivision becomes effective” or “the day upon which such
combination becomes effective”, as the case may be, and “the day upon which such
subdivision or combination becomes effective” within the meaning of paragraph
(3) of this Section 2(b)).  Rights or warrants issued by the Company to all
holders of its Common Stock entitling the holders thereof to subscribe for or
purchase shares of Common Stock, which rights or warrants (i) are deemed to be
transferred with such shares of Common Stock, (ii) are not exercisable and (iii)
are also issued in respect of future issuances of Common Stock, in each case in
clauses (i) through (iii) until the occurrence of a specified event or events
(“Trigger Event”), shall for purposes of this Section 2(b) not be deemed issued
until the occurrence of the earliest Trigger Event.


(8)  For the purpose of any computation under paragraphs (2), (4), (5) or (6) of
this Section 2(b) the current market price per share of Common Stock on any date
shall be calculated by the Company and be deemed to be the average of the daily
Closing Prices for the five consecutive Trading Days selected by the Company
commencing not more than 10 Trading Days before, and ending not later than, the
earlier of the day in question and the day before the “ex” date with respect to
the issuance or distribution requiring such computation.  For purposes of this
paragraph, the term “ex date”, when used with respect to any issuance or
distribution, means the first date on which the Common Stock trades regular way
in the applicable securities market or on the applicable securities exchange
without the right to receive such issuance or distribution.


(9)  No adjustment in the Conversion Rate shall be required unless such
adjustment (plus any adjustments not previously made by reason of this
paragraph (9)) would require an increase or decrease of at least one percent in
such rate; provided, however, that any adjustments which by reason of this
paragraph (9) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment.  All calculations under this Section
2 shall be made to the nearest cent or to the nearest one-hundredth of a share,
as the case may be.


(10)  The Company may make such increases in the Conversion Rate, for the
remaining term of the Securities or any shorter term, in addition to those
required by paragraphs (1), (2), (3), (4), (5) and (6) of this Section 2(b) as
it considers to be advisable in order to avoid or diminish any income tax to any
holders of shares of Common Stock resulting from any dividend or distribution of
stock or issuance of rights or warrants to purchase or subscribe for stock or
from any event treated as such for income tax purposes.



--


 
 

--------------------------------------------------------------------------------

 





(c)  Whenever the Conversion Rate is adjusted as provided in Section 2(b), the
Company shall compute the adjusted Conversion Rate in accordance with Section
2(b) and shall prepare a certificate signed by the chief financial officer of
the Company setting forth the adjusted Conversion Rate and showing in reasonable
detail the facts upon which such adjustment is based, and shall promptly deliver
such certificate to the holder of Security.


(d)  In case:


(1)  the Company shall declare a dividend or other distribution on its Common
Stock payable (i) otherwise than exclusively in cash or (ii) exclusively in cash
in an amount that would require any adjustment pursuant to Section 2(b); or


(2)  the Company shall authorize the granting to all of the holders of its
Common Stock of rights, options or warrants to subscribe for or purchase any
shares of capital stock of any class or of any other rights; or


(3)  of any reclassification of the Common Stock of the Company, or of any
consolidation, merger or share exchange to which the Company is a party and for
which approval of any shareholders of the Company is required, or of the
conveyance, sale, transfer or lease of all or substantially all of the assets of
the Company; or


(4)  of the voluntary or involuntary dissolution, liquidation or winding up of
the Company; or


(5)  the Company or any Subsidiary shall commence a tender offer for all or a
portion of the Company’s outstanding shares of Common Stock (or shall amend any
such tender offer);


then the Company shall cause to be delivered to the holder of this Security, at
least 10 days prior to the applicable record, expiration or effec­tive date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, rights, options or
warrants, or, if a record is not to be taken, the date as of which the holders
of Common Stock of record to be entitled to such dividend, distribution, rights,
options or warrants are to be determined, (y) the date on which the right to
make tenders under such tender offer expires or (z) the date on which such
reclassification, consolidation, merger, conveyance, transfer, sale, lease,
dissolution, liquidation or winding up is expected to become effective, and the
date as of which it is expected that holders of Common Stock of record shall be
entitled to exchange their shares of Common Stock for securities, cash or other
property deliverable upon such reclassification, consolidation, merger,
conveyance, transfer, sale, lease, dissolution, liquidation or winding
up.  Neither the failure to give such notice nor any defect therein shall affect
the legality or validity of the proceedings described in clauses (1) through (5)
of this Section 2(d).



--


 
 

--------------------------------------------------------------------------------

 





(e)  The Company shall at all times reserve and keep available, free from
preemptive rights, out of its authorized but unissued Common Stock, for the
purpose of effecting the conversion of the Security, the full number of shares
of Common Stock then issuable upon the conversion of this Security.


(f)  Except as provided in the next sentence, the Company will pay any and all
stamp or transfer taxes and duties that may be payable in respect of the issue
or delivery of shares of Common Stock on conversion of the Security.  The
Company shall not, however, be required to pay any tax or duty which may be
payable in respect of any transfer involved in the issue and delivery of shares
of Common Stock in a name other than that of the holder of this Security, and no
such issue or delivery shall be made unless and until the person requesting such
issue has paid to the Company the amount of any such tax or duty, or has
estab­lished to the satisfaction of the Company that such tax or duty has been
paid.


(g)  The Company agrees that all shares of Common Stock which may be delivered
upon conversion of the Security, upon such delivery, will have been duly
authorized and validly issued and will be fully paid and nonassessable (and
shall be issued out of the Company's authorized but unissued Common Stock) and,
except as provided in Section 2(f), the Company will pay all stamp or transfer
taxes, liens and charges with respect to the issue thereof.


(h)  In case of any consolidation of the Company with any other person, any
merger of the Company into another person or of another person into the Company
(other than a merger which does not result in any reclassification, conversion,
exchange or cancellation of outstanding shares of Common Stock of the Company)
or any conveyance, sale, transfer or lease of all or substantially all of the
properties and assets of the Company, the person formed by such consolidation or
resulting from such merger or which acquires such properties and assets, as the
case may be, shall execute and deliver to the holder of this Security a
supplemental agreement providing that such holder have the right there­after,
during the period this Security shall be convertible as specified in
Section 2(a), to convert this Security only into the kind and amount of
securities, cash and other property receivable upon such consolidation, merger,
conveyance, sale, transfer or lease (including any Common Stock retainable) by a
holder of the number of shares of Common Stock of the Company into which this
Security might have been converted immediately prior to such consolidation,
merger, conveyance, sale, transfer or lease, assuming such holder of Common
Stock of the Company (i) is not a person with which the Company con­solidated,
into which the Company merged or which merged into the Company or to which such
conveyance, sale, transfer or lease was made, as the case may be (a “Constituent
Person”), or an Affiliate of a Constituent Person and (ii) failed to exercise
his rights of election, if any, as to the kind or amount of securities, cash and
other property receivable upon such consolidation, merger, conveyance, sale,
transfer or lease (provided that if the kind or amount of securities, cash and
other property receivable upon such consolidation, merger, conveyance, sale,
transfer, or lease is not the same for each share of Common Stock of the Company
held immediately prior to such consolidation, merger, conveyance, sale, transfer
or lease by others than a Constituent Person or an Affiliate thereof and in
respect of which such rights of election shall not have been exercised
(“Non-electing Share”), then for the purpose of this Section 2(h) the kind and
amount of securities, cash and other property receivable upon such
consolidation, merger, conveyance, sale, transfer or lease by the holders of
each Non-electing Share shall be deemed to be the kind and amount so receivable
per share by a plurality of the Non-electing Shares).  Such supplemental
agreement shall provide for adjustments which, for events subsequent to the
effective date of such supplemental agreement, shall be as nearly equivalent as
may be prac­ticable to the adjustments provided for in this Section 2.  The
above provisions of this Section 2(h) shall similarly apply to successive
consolidations, mergers, conveyances, sales, transfers or leases.  In this
paragraph, “securities of the kind receivable” upon such consolidation, merger,
conveyance, transfer, sale or lease by a holder of Common Stock means securities
that, among other things, are registered and transferable under the Securities
Act, and listed and approved for quotation in all securities markets, in each
case to the same extent as such securities so receivable by a holder of Common
Stock.


(i)  The Company (a) will effect all registrations with, and obtain all
approvals by, all governmental authorities that may be necessary under any
United States Federal or state law (including the Securities Act of 1933, as
amended (the “Securities Act”), the Securities Exchange Act of 1934, as amended,
and state securities and Blue Sky laws) for the shares of Common Stock issuable
upon conversion of this Security to be lawfully issued and delivered as provided
herein, and there­after publicly traded (if permissible under such Securities
Act) and qualified or listed as contemplated by clause (b) below (it being
understood that the Company shall not be required to register the Common Stock
issuable on conversion hereof under the Securities Act and (b) will list the
shares of Common Stock required to be issued and delivered upon conversion of
Securities, prior to such issuance or delivery, on each national securities
exchange on which outstanding Common Stock is listed or quoted at the time of
such delivery, or if the Common Stock is not then listed on any securities
exchange, to qualify the Common Stock for quotation on the NYSE AMEX, Nasdaq
National Market or such other inter-dealer quotation system, if any, on which
the Common Stock is then quoted.


(j)  For purposes hereof:


“Affiliate” of any specified person means any other person directly or
indirectly controlling or con­trolled by or under direct or indirect common
control with such specified person.  For the purposes of this definition,
“control”, when used with respect to any specified person, means the power to
direct the management and policies of such person, directly or indirectly,
whether through the ownership of voting secu­rities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.


“Cash Distribution” means the distribution by the Company to all holders of its
Common Stock of cash, other than any cash that is distributed upon a merger or
consolidation to which Section 2(h) applies or as part of a distribution
referred to in paragraph (4) of Section 2(b).



--


 
 

--------------------------------------------------------------------------------

 



“Closing Price” means, with respect to the Common Stock of the Company, for any
day, the re­ported last sale price per share on the NYSE AMEX, or, if the Common
Stock is not admitted to trading on the NYSE AMEX, on the prin­cipal national
securities exchange or inter-dealer quotation system on which the Common Stock
is listed or admitted to trading, or if not admitted to trading on the Nasdaq
National Market, or listed or admitted to trading on any national securities
exchange or inter-dealer quotation system, the average of the closing bid and
asked prices per share in the over-the-counter market as furnished by any New
York Stock Exchange member firm selected from time to time by the Company for
that purpose.


“Common Stock” means the Common Stock, par value $.001 per share, of the Company
authorized at the date of this instrument as originally executed. Subject to the
provisions of Section 2(h), shares issuable on conversion or repurchase of this
Security shall include only shares of Common Stock or shares of any class or
classes of common stock resulting from any reclassification or reclassifications
thereof; provided, however, that if at any time there shall be more than one
such resulting class, the shares so issuable on conversion of this Security
shall include shares of all such classes, and the shares of each such class then
so issuable shall be substan­tially in the proportion which the total number of
shares of such class resulting from all such reclassifi­cations bears to the
total number of shares of all such classes resulting from all such
reclassifications.


“Conversion Price” on any day means an amount equal to $5,000 divided by the
Conversion Rate in effect on such day.


“Determination Date” means, in the case of a dividend or other distribution,
including the issuance of rights, options or warrants, to shareholders, the date
fixed for the determination of shareholders entitled to receive such dividend or
other distribution and, in the case of a tender offer, the last time that
tenders could have been made pursuant to such tender offer.


“Excess Purchase Payment” means the excess, if any, of (i) the amount of cash
plus the fair market value (as determined in good faith by the Company's Board
of Directors) of any non-cash consideration required to be paid with respect to
one share of Common Stock acquired or to be acquired in a tender offer made by
the Company or any subsidiary of the Company for all or any portion of the
Common Stock over (ii) the current market price per share as of the last time
that tenders could have been made pursuant to such tender offer.


“Trading Day” means (i) if the Common Stock is listed or admitted for trading on
the NYSE AMEX or any other national securities exchange, a day on which such
exchange is open for business; (ii) if the Common Stock is admitted to trading
on the Nasdaq National Market or any other  system of automated dissemination of
quotations of securities prices, a day on which trades may be effected through
such system; or (iii) if the Common Stock is not admitted to trading on the
Nasdaq National Market or listed or admitted for trading on any national
securities exchange or any other system of automated dissemination of quotation
of securities prices, a day on which the Common Stock is traded regular way in
the over-the-counter market and for which a closing bid and a closing asked
price for the Common Stock are available.



--


 
 

--------------------------------------------------------------------------------

 





3.           Events of Default.  (a)  “Event of Default”, wherever used herein,
means any one of the following events (whatever the reason for such Event of
Default and whether it shall be occasioned by the provisions of Section 5 or be
voluntary or invol­untary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body):


(1)  default in the payment of any interest, or any capitalized interest, upon
this Security when it becomes due and payable, and continuance of such default
for a period of 30 days; or


(2)  default by the Company in the performance of its obligations in respect of
any conversion of this Security (or any portion hereof) in accordance with
Section 2; or


(3)  default in the performance, or breach, of any material covenant or warranty
of the Company herein (other than a covenant or warranty a default in the
performance or breach of which is specifically dealt with elsewhere in this
Section 3(a)) and continuance of such default or breach for a period of 30 days
after there has been given, by registered or certified mail, to the Company by
the holder of this Security a written notice specifying such default or breach
and requiring it to be remedied and stating that such notice is a “Notice of
Default” hereunder; or


(4)  a default under any bond, debenture, note or other evidence of indebtedness
for money borrowed by the Company, or under any agreement, mortgage, indenture
or instrument under which there may be issued or by which there may be secured
or evidenced any indebtedness for money borrowed by the Company, with a
principal amount then outstanding in excess of $1,000,000, whether such
indebtedness now exists or shall hereafter be created, which default shall
constitute a failure to pay the principal of such indebtedness (in whole or in
any part greater than $1,000,000) when due and payable or shall have resulted in
such indebtedness (in whole or in any part greater than $1,000,000) becoming or
being declared due and payable prior to the date on which it would otherwise
have become due and payable, without such indebtedness having been discharged,
or such acceleration having been rescinded or annulled, within a period of 30
days after there shall have been given, by registered or certified mail, to the
Company by the holder of this Security a written notice specifying such default
and requiring the Company to cause such indebtedness to be discharged or cause
such acceleration to be rescinded or annulled and stating that such notice is a
“Notice of Default” hereunder; or



--


 
 

--------------------------------------------------------------------------------

 



(5)  the entry by a court having jurisdiction in the premises of (i) a decree or
order for relief in respect of the Company in an involuntary case or proceeding
under any applicable Federal or state bankruptcy, insolvency, reorganization or
other similar law or (ii) a decree or order adjudging the Company bankrupt or
insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Company under any
applicable Federal or state law, or appointing a custodian, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of the
Company or of any substantial part of its property, or ordering the winding up
or liquidation of its affairs, and the continuance of any such decree or order
for relief or any such other decree or order unstayed and in effect for a period
of 60 consecutive days;


(6)  the commencement by the Company of a voluntary case or proceeding under any
applicable Federal or State bankruptcy, insolvency, reorganization or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by it to the entry of a decree or order for relief in
respect of the Company in an involuntary case or proceeding under any applicable
Federal or State bankruptcy, insolvency, reorganization or other similar law or
to the commencement of any bankruptcy or insolvency case or proceeding against
it, or the filing by it of a petition or answer or consent seeking
reorganization or similar relief under any applicable Federal or State law, or
the consent by it to the filing of such petition or to the appointment of or
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or of any substantial part
of its property, or the making by it of an assignment for the benefit of
creditors, or the admission by it in writing of its inability to pay its debts
generally as they become due, or the taking of corporate action by the Company
in furtherance of any such action; or


(b) If an Event of Default (other than an Event of Default specified in
Section 3(a)(5) or 3(a)(6)) occurs and is continuing, then in every such case
the holder of this Security may declare the principal hereof to be due and
payable immediately, by a notice in writing to the Company, and upon any such
declaration such principal and all accrued interest thereon shall become
immediately due and payable.  If an Event of Default specified in
Section 3(a)(5) or 3(a)(6) occurs and is continuing, the principal of, and
accrued interest on, this Security shall ipso facto become immediately due and
payable without any declaration or other act of the holders.



--


 
 

--------------------------------------------------------------------------------

 





4.           Consolidation, Merger, Etc.  (a)  The Company shall not consolidate
with or merge into any other person or, directly or indirectly, convey,
transfer, sell or lease all or substantially all of its properties and assets to
any person, and the Company shall not permit any person to consolidate with or
merge into the Company or, directly or indirectly, convey, trans­fer, sell or
lease all or substantially all of its properties and assets to the Company,
unless:


(1)  in case the Company shall consolidate with or merge into another person or
convey, transfer, sell or lease all or substantially all of its properties and
assets to any person, the person formed by such consoli­dation or into which the
Company is merged or the person which acquires by conveyance, transfer or sale,
or which leases, all or substantially all the properties and assets of the
Company shall be a corporation, limited liability company, partnership or trust,
shall be organized and validly existing and shall expressly assume, by an
agreement supplemental hereto, executed and delivered to the holder of this
Security, the due and punctual payment of the principal of and interest on this
Security and the performance or observance of every covenant of this Security on
the part of the Company to be performed or observed, including the conversion
rights provided herein;


(2)  immediately after giving effect to such transaction and treating any
indebtedness which becomes an obligation of the Company or a subsidiary of the
Company as a result of such transaction as having been incurred by the Company
or such subsidiary of the Company at the time of such transaction, no Event of
Default, and no event which, after notice or lapse of time or both, would become
an Event of Default, shall have happened and be continuing; and


(3)  the Company has delivered to the holder of this Security an officers'
certificate stating that such consolidation, merger, conveyance, transfer, sale
or lease and, if a supplemental agreement is required in connection with such
transaction, such supplemental agreement, comply with this Section and that all
conditions precedent herein provided for relating to such transaction have been
complied with.


(b)  Upon any consolidation of the Company with, or merger of the Company into,
any other person or any conveyance, transfer, sale or lease of all or
substantially all of the properties and assets of the Company in accordance with
Section 4(a), the successor person formed by such consolidation or into which
the Company is merged or to which such conveyance, transfer, sale or lease is
made shall succeed to, and be substituted for, and may exercise every right and
power of, the Company under this Security with the same effect as if such
successor person had been named as the Company herein, and thereafter, except in
the case of a lease, the predecessor person shall be relieved of all obligations
and covenants under this Security.



--


 
 

--------------------------------------------------------------------------------

 



5.           Subordination.  The Company agrees, and the holder of this Security
by accepting a Security agrees, that, except with respect to the security
interests created by the Security Agreement between Company and Kerry P. Gray
dated as of the date hereof, the indebtedness evidenced by this Security is
subordinated in right of payment to the prior payment in full of all Senior
Indebtedness, and that the subordination is for the benefit of the holders of
Senior Indebtedness.


“Senior Indebtedness” means:


(a)  the principal of, interest (including, to the extent permitted by
applicable law, interest on or after the commencement of any bankruptcy or
similar proceeding whether or not representing an allowed claim in such
proceeding) on and any other amounts owing with respect to (i) any indebtedness
of the Company, now or hereafter outstanding, in respect of borrowed money
(other than the Securities), (ii) any indebtedness of the Company, now or
hereafter outstanding, evidenced by a bond, note, debenture, capitalized lease,
letter of credit or other similar instrument, (iii) any other written obligation
of the Company, now or hereafter outstanding, to pay money issued or assumed as
all or part of the consideration for the acquisition of property, assets or
securities and (iv) any guaranty or endorsement (other than for collection or
deposit in the ordinary course of business) or discount with recourse of, or
other agreement (contingent or otherwise) to purchase, repurchase or otherwise
acquire, to supply or advance funds or to become liable with respect to
(directly or indirectly), any indebtedness or obligation of any person of the
type referred to in the preceding subclauses (i), (ii) and (iii) now or
hereafter outstanding; and


(b)  any refundings, renewals or extensions of any indebtedness or other
obligation described in clause (a) above.


Notwithstanding the foregoing, if, by the terms of the instrument creating or
evidencing any indebtedness or obligation referred to in clauses (a) and (b)
above, it is expressly provided that such indebtedness or obligation is not
senior in right of payment to this Security, such indebtedness or obligation
shall not be included as Senior Indebtedness.


6.           Other.  (a)  No provision of this Security shall alter or impair
the obligation of the Company, which is absolute and unconditional, to pay the
principal of, premium, if any, and interest on this Security at the times,
places and rate, and in the coin or currency, herein prescribed or to convert
this Security as herein provided.


(b)  The Company will give prompt written notice to the holder of this Security
of any change in the location of the Designated Office.



--


 
 

--------------------------------------------------------------------------------

 



(c)  The transfer of this Security is registrable on the Security Register of
the Company upon surrender of this  Security for registration of transfer at the
Designated Office, duly endorsed by, or accompanied by a written instrument of
transfer in form satisfactory to the Company duly executed by, the holder hereof
or his attorney duly authorized in writing, and thereupon one or more new
Securities, of authorized denominations and for the same aggregate principal
amount, will be issued to the designated transferee or transferees.  Such
Securities are issuable only in registered form without coupons in denominations
of $5,000 and any integral multiple thereof.  No service charge shall be made
for any such registration of transfer, but the Company may require payment of a
sum sufficient to recover any tax or other governmental charge payable in
connection therewith.  Prior to due presentation of this Security for
registration of transfer, the Company and any agent of the Company may treat the
person in whose name this Security is registered, as the owner thereof for all
purposes, whether or not this Security be overdue, and neither the Company, nor
any such agent shall be affected by notice to the contrary.


Notwithstanding any other provision of this Security, this Security and the
shares of Common Stock issuable upon conversion hereof may only be transferred
by the holder of this Security (a) in the case of the Common Stock only, in a
public offering registered under the Securities Act of 1933, as amend; (b) to
one or more investors, in one or more transactions, any one of whom, after such
purchase, would hold not more than 5% of the shares of Common Stock then
outstanding (assuming conversion of any portion of this Security so
transferred); (c) to any person or entity that already controls more than 50% of
the voting securities of the Company prior to such transfer; (d) in a
transaction that complies with the manner of sale restrictions of Rule 144 under
the Securities Act; or (e) in a transaction approved in advance by the Federal
Reserve Board.  The holder of this Security, by acceptance thereof, shall be
deemed to have agreed to the foregoing restriction on transfers.


(d)  The holder agrees that, at the written request of the Company or any
managing underwriter of any underwritten public offering of securities of the
Company, such holder shall not, without the prior written consent of the Company
or such managing underwriter, sell, make any short sale of, loan, grant any
option for the purchase of, pledge, encumber, or otherwise dispose of, or
exercise any registration rights with respect to, any Securities or Common Stock
of the Company during the 180-day period commencing on the effective date of the
registration statement relating to such underwritten public offering of the
Company’s securities; provided, that each officer and director of the Company
shall have entered into a similar agreement.


(e)  This Security shall be governed by and construed in accordance with the
laws of the State of Texas, United States of America.


 
****************************
 
 
(Signature Pages Follow)
 





--


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Security to be duly executed
under its corporate seal.


 
Dated:  June 13, 2011


 
ULURU INC.
           
By:
 
/s/ Terrance K. Wallberg
   
Name:
Terrance K. Wallberg
 
Title:
Vice President & Chief Financial Officer







ATTEST:
           
By:
 
/s/ Kerry P. Gray
   
Name:
Kerry P. Gray
           



 

 
 

--------------------------------------------------------------------------------

 




CONVERSION NOTICE


The undersigned holder of this Security hereby irrevocably exercises the option
to convert this Security, or any portion of the principal amount hereof (which
is an integral multiple of $5,000) below designated, into shares of Common Stock
in accordance with the terms of this Security, and directs that such shares,
together with a check in payment for any fractional share and any Security
representing any unconverted principal amount hereof, be delivered to and be
registered in the name of the undersigned unless a different name has been
indicated below.  If shares of Common Stock or Securities are to be registered
in the name of a person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto.




Dated:  _____________________
___________________________
            Signature
 
If shares or Securities are to be registered in the name of a person other than
the holder, please print such person’s name and address:
 
 
 
_________________________
         Name
 
 
 
_________________________
        Address
 
 
 
_________________________
Social Security or other Taxpayer Identification Number, if any
 
If only a portion of the Securities is to be converted, please indicate:
 
 
1.Principal amount to be converted:
 
$___________
 
2.Principal amount and denomination of Security representing uncon­verted
principal amount to be issued:
 
 
Amount:  $________
 
Denominations: $________
(any integral multiple of $5,000)






--


 
 

--------------------------------------------------------------------------------

 
